                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


CHAD WILCOX,                                       No. 4:18-CV-00166

                 Plaintiff,                        (Judge Brann)

         v.                                        (Magistrate Judge Saporito)

SERGEANT JAMES TAYLOR and

CHIEF OF POLICE ROBERT
HETNER,

                 Defendants.

                                        ORDER

                                   OCTOBER 26, 2018

    1.        On January 24, 2018, Plaintiff Chad Wilcox filed a Complaint against

              Defendants Sergeant James Taylor and Chief of Police Robert Hetner.

              ECF No. 1.

    2.        In an October 2, 2018 Report and Recommendation, Magistrate Judge

              Joseph F. Saporito, Jr., recommended dismissing Mr. Wilcox’s

              complaint. ECF No. 15.

    3.        The time for objecting to Magistrate Judge Saporito’s Report and

              Recommendation has expired,1 and no objections have been filed.



1
    28 U.S.C. § 636(b)(1).
    4.    This Court has reviewed Magistrate Judge Saporito’s Report and

          Recommendation and has found “no clear error on the face of the

          record.”2

    5.    Therefore, IT IS HEREBY ORDERED that:

          a.     Magistrate Judge Saporito’s Report and Recommendation, ECF

                 No. 15, is ADOPTED IN ITS ENTIRETY.

          b.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH

                 PREJUDICE.

          c.     This dismissal SHALL BE CONSIDERED MADE “on the

                 grounds that [the instant action] is frivolous, malicious, or fails to

                 state a claim upon which relief may be granted” pursuant to 28

                 U.S.C. § 1915(g).

    6.    The Clerk of Court is directed to close this case.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




2
    Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
